Citation Nr: 1535052	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-33 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD), chronic bronchitis, emphysema, asthma, and bronchiectasis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1971 to July 1974 and from January 1975 to February 1993, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for COPD.  

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.
 
The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).  Accordingly, the Board has restyled the claim as that of entitlement to service connection for a respiratory disorder, to include COPD, chronic bronchitis, emphysema, asthma, and bronchiectasis, as shown on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that various medical authorities conclude that respiratory conditions such as emphysema and COPD do not arise spontaneously but rather develop over a long period of time.  See, e.g., September 2014 statement.  He has also reported that, during service, he was treated for smoke inhalation on at least three different occasions at the Long Binh Medical Treatment Dispensary and the 3rd Field Hospital, Saigon, while working additional duty as a Burn Pit Operator in Vietnam.  See March 2012 and September 2014 statements.  He reported that he was treated for herbicide/chemical burns to his hand, arms, and face in Vietnam while administering herbicides along the guard perimeter areas when the wind changed direction unexpectedly.  Id.  The Veteran stated that he had requested his military medical records for his period of service in Vietnam numerous times without success, and had been informed that those records were lost or unavailable due to the turmoil that existed in the troop withdrawal in March 1973.  See November 2011 statement.  The Veteran additionally reported that he was treated at the Fort Buchanan Puerto Rico Medical Treatment Facility for labored breathing after spending several weeks performing a demolition of an old building that had contained asbestos.  See September 2014 statement.  

In a May 2015 letter, the Veteran's wife of 41 years provided a thorough and detailed report of her observations of the progression of the Veteran's respiratory symptoms from the mid-1970's to the present.  The Veteran's wife is competent to report respiratory symptoms capable of lay observation, such as coughing, production of mucous, and use of over-the-counter medications.  The Board finds her report to be credible.      

None of the treatment reports from the Veteran's period of active service in Vietnam or Puerto Rico are of record.  In light of the missing service treatment records, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).       

The record reflects that the Veteran has received private medical treatment for his respiratory conditions.  On remand, the Veteran should be provided an opportunity to submit any medical opinion(s) addressing the onset of any currently-diagnosed respiratory disorder, and/or whether it is at least as likely as not that the respiratory disorder is related to service or to any incident of service origin, such as exposure to herbicides or to chemicals from burn pits in Vietnam, or from exposure to asbestos.  The Veteran should also be afforded an opportunity to submit any updated private treatment records relating to his respiratory conditions, or authorize VA to obtain those records on his behalf.    

The Veteran underwent a VA examination in April 2011 to address his COPD.  However, the scope of the examination and opinion was narrow, and the examiner did not address all respiratory conditions documented in the Veteran's treatment records.  As a result, the Veteran must be provided another examination under VA's duty to assist in order to clarify these issues.  The Veteran has stated that his respiratory claim includes bronchiectasis; however, his medical records currently on file reflect that while he had undergone tests to rule out this condition, the findings were negative for bronchiectasis.  This condition is one of the chronic diseases under which certain service connection presumptions apply, and it is important to obtain an updated, definitive medical finding as to whether the condition is currently present.   

Additionally, while the Veteran's service treatment records from Vietnam and Puerto Rico are unavailable, the Board finds that he is competent to report that he sought treatment for respiratory symptoms and smoke inhalation during those periods, and the Board finds his accounts to be credible.  Therefore, the VA examiner's medical opinion as to whether any currently-diagnosed respiratory disorder is related to service should address the Veteran's account of receiving treatment at the Long Binh Medical Treatment Dispensary, the 3rd Field Hospital in Saigon, and the Fort Buchanan Puerto Rico Medical Treatment Facility.  The examiner should also address whether any diagnosed respiratory disorder is at least as likely as not related to the Veteran's presumed herbicide exposure in Vietnam, or to exposure to chemicals from burn pits.  Additionally, the examiner should clarify whether any diagnosed respiratory condition could have resulted from exposure to asbestos.      

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to submit any updated private treatment records pertaining to his respiratory conditions.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

2.  Notify the Veteran that he may submit any medical opinion(s) addressing the onset of any currently-diagnosed respiratory disorder, and/or whether the respiratory disorder is related to service or to any event of service origin, such as exposure to herbicides, or chemicals from burn pits in Vietnam, or from exposure to asbestos.  He should be provided an appropriate amount of time to submit this evidence.

3.  After the above development has been completed, schedule the Veteran for a VA respiratory disorders examination by an appropriate medical professional.  The claims file must be made available to, and be reviewed by, the examiner in conjunction with the examination.  All appropriate testing should be conducted and the findings reported in detail. 

First, the examiner must identify all respiratory disorders present.  He or she should specifically rule in or exclude bronchiectasis. 

Then, for each respiratory disorder diagnosed, the examiner must provide an opinion as to the approximate date or date range when the condition had its onset.  In forming this opinion, the examiner must consider the following competent and credible evidence: 

* The Veteran's treatment in service for smoke inhalation on at least three occasions at the Long Binh Medical Treatment Dispensary and the 3rd Field Hospital in Saigon. 

* The Veteran's treatment in service at the Fort Buchanan Puerto Rico Medical Treatment Facility for labored breathing after spending several weeks performing a demolition of an old building. 

* May 2015 letter from the Veteran's wife of 41 years describing her observations of the progression of the Veteran's respiratory symptoms from the mid-1970's to the present, which included coughing, production of mucous, and use of over-the-counter medications.    

The examiner should also provide an opinion as to whether it is at least as likely as not that each diagnosed respiratory disorder is related to service or to any circumstances of service, including:

* The Veteran's presumed exposure to herbicides while serving in Vietnam from June 1972 to March 1973.   

* The Veteran's report of exposure to chemicals while performing additional duties as a Burn Pit Operator in Vietnam.

The examiner is also asked to provide an opinion as to whether any diagnosed respiratory condition could have resulted from exposure to asbestos  

An explanation should be provided for all medical opinions expressed. 

4.  Then, readjudicate the appeal.  If the benefit sought remains denied, issue the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




